Ludeling, C. J.
A careful examination of the testimony in this case has convinced us'that the verdict of the jury was contrary to law and the evidence. In a case so peculiarly within the piovince of a jury, we would not disturb the verdict, if it were not manifestly wrong.
But we are not satisfied,‘that, under the circumstances, this court should assess the damages.
It is therefore adjudged and decreed that the judgment of this court, rendered.on the twentieth of April, 1868, be avoided; that the judgment of the lower court be reversed, and that the verdict of the jury bo set aside. It is further ordered that this case be remanded to the District Court for further proceedings according to law, and that the appellee pay costs of the appeal.